DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable Shoshan (US 9576480 B1) in view of Nanri (US 20200111366 A1).
Claim 1. Shoshan teaches a method for constructing and updating a behavioral layer of a multi layered road network high definition digital map, the method comprising: 
detecting by sensors of a plurality of road vehicles travelling through the road network data relating to at least the positions and velocities of static and moving objects
(Col 3 lines 20-30 e.g. (14) Vehicles can be equipped with sensors (e.g., hardware sensors) used to acquire information about vehicle conditions. Such conditions can include real-world physical phenomena observed or detected by the sensors. Sensors can provide information on electrical system conditions, mechanical system conditions, and/or other vehicle telematics (e.g., speed and location).);
sending data concerning the detected objects to the cloud for data aggregation
(Col 3 lines 50-60 e.g. For example, the vehicle can include a computing device connected to communication hardware for sending vehicle condition sensor data to a centralized cloud server and receiving operating commands from the cloud server.
Col 5 lines 25-40 e.g. The cloud computing network 110 can aggregate the sensor data and determine if a safety condition is indicated by the aggregated sensor data.);
analyzing the aggregated data from the plurality of road vehicles to determine or predict intentional behavioral patterns of the detected objects for different segments of the map
(Col 12 lines 1-10 e.g. At 650, the operating path of a vehicle is determined based on the vehicle operation parameters. The operating path is a projection of where the vehicle is predicted to be in the future. The operating path can be drawn on a map.
Col 6 lines 25-40 e.g. In some implementations, a safety condition can persist and be stored in a data store long term (e.g., days, weeks, or months). However, the system can be configured so that vehicles only receive the safety condition while it is relevant. Stored data can be used to learn recurring patterns and be able to quickly identify them when they reoccur. For example, if the system identifies that when it rains, a specific road segment becomes slippery, it can provide a warning as soon as it rains without determining a slippery road condition from a vehicle that slipped.); and 
further discloses the process of adding the determined or predicted behavioral patterns of the detected objects to the behavioral layer of the map 
(Col 8 lines 60-67; Col 9 lines 1-10 e.g. At 420, the aggregated safety conditions can be used to populate a live map...The map can contain different layers corresponding to each type of safety condition, different priorities of safety conditions, and/or vehicle identifier. In the case of vehicle identifier layers, the map can comprise layers containing the status of vehicles that are sending vehicle condition information to the cloud.)
But does not specifically disclose adding the determined or predicted behavioral intention patterns of the detected objects to the behavioral layer of the map to describe how the detected objects usually intend to behave in a portion of the map.

However, Nanri teaches the process of aggregating and adding the determined or predicted behavioral intention patterns of the detected objects to the behavioral layer of the map to describe how the detected objects usually intend to behave in a portion of the map
([0043] The action probability prediction unit 12 predicts a probability of action of the other vehicle based on the map. The action probability prediction unit 12 predicts the intention of action that the other vehicle would take next, based on the road structure included in the map information and the information on the lane to which the other vehicle belongs, and calculates a primary course of the other vehicle in accordance with the predicted intention of action based on the road structure. As used herein, the term “probability of action” refers to a superordinate concept including the intention of action and the primary course. The term “primary course” encompasses profiles of positions of the other vehicle at different times and also profiles of velocities of the other vehicle at the respective positions. 
[0044] For example, when the other vehicle is traveling on a single curved road with a single lane, the action probability prediction unit 12 predicts the intention of action of following the lane (forward movement), and calculates a course along the lane on the map as the primary course. 
(e.g. primary course would be interpreted as detected objects usually intend to behave in a portion of the map and the primary course is also mapped)).

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use process of aggregating and adding the determined or predicted behavioral intention patterns of the detected objects to the behavioral layer of the map to describe how the detected objects usually intend to behave in a portion of the map as taught by Nanri within the system of Shoshan for the purpose of enhancing the system to detect characteristic and inform the driver of routine actions of other objects on the road based on statistical data.

Claim 2. Shoshan and Nanri teach the method according to claim 1, further comprising using machine learning to determine or predict the behavioral intention patterns of the detected objects for the different segments of the map (Shoshan Col 10 lines 15-30 e.g. (55) At 530, the cloud can determine a safety condition. If the vehicle condition sensor data satisfy a safety condition detection rule, the cloud determines that a safety condition is present. Col 12 lines 1-10 e.g. (63) At 650, the operating path of a vehicle is determined based on the vehicle operation parameters. The operating path is a projection of where the vehicle is predicted to be in the future. The operating path can be drawn on a map. ).

Claim 3. Shoshan and Nanri teach the method according to claim 1, further comprising using advanced processing of signals from the sensors to determine and classify the type of the detected objects (Shoshan Col 9 lines 15-30 e.g. safety conditions can be classified into one or more categories. FIG. 5 is a flowchart of an example method 500 for classifying safety conditions...; See table 1 and Fig 5).

Claim 7. Shoshan and Nanri teach a road network high definition map comprising a behavioral layer constructed and updated according to the method of claim 1 (Shoshan Col 8 lines 60-67; Col 9 lines 1-10 e.g. The map can contain different layers corresponding to each type of safety condition, different priorities of safety conditions, and/or vehicle identifier. In the case of vehicle identifier layers, the map can comprise layers containing the status of vehicles that are sending vehicle condition information to the cloud. Vehicle identifier layers can be retained by the cloud and not transmitted to remote vehicles.
Col 8 lines 55-67 e.g. (49) At 420, the aggregated safety conditions can be used to populate a live map. In some implementations, safety conditions can immediately populate the live map and not be aggregated. The live map can include information about the location and type of safety condition. The map can contain different layers corresponding to each type of safety condition,).  

Claim 8. Shoshan and Nanri teach a Geographic information System that is arranged to construct and update a behavioral layer of a multi layered road network high definition digital map using the method according to claim 1
(Shoshan Col 8 lines 60-67; Col 9 lines 1-10 e.g. The map can contain different layers corresponding to each type of safety condition, different priorities of safety conditions, and/or vehicle identifier. In the case of vehicle identifier layers, the map can comprise layers containing the status of vehicles that are sending vehicle condition information to the cloud. Vehicle identifier layers can be retained by the cloud and not transmitted to remote vehicles.
Col 8 lines 55-67 e.g. (49) At 420, the aggregated safety conditions can be used to populate a live map. In some implementations, safety conditions can immediately populate the live map and not be aggregated. The live map can include information about the location and type of safety condition. The map can contain different layers corresponding to each type of safety condition,
Col3 lines e.g. road imagery;  
Col7 lines 65-67 e.g. GPS).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shoshan, Nanri in view of Downs (US 20070208496 A1).
Claim 4. Shoshan teaches the method according to claim 3, and further discloses the process of using future predictions based on rules to determine and classify the type of detected objects (Col 9; See table 1 and Fig 5) but does not specifically disclose  using advanced machine learning and deep learning algorithms in the advanced processing of the sensor signals to determine and classify the type of the detected objects.
However, Downs teaches the process of using advanced machine learning and deep learning algorithms in the advanced processing of the sensor signals to determine and classify the type of the detected objects ([0040][0055] neural network classifiers, naive Bayesian classifiers, and/or regression modeling, as well as techniques in which groups of multiple data samples are considered together (e.g., if at least some data samples are not independent of other data samples).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of using advanced machine learning and deep learning algorithms in the advanced processing of the sensor signals to determine and classify the type of the detected objects as taught by Downs within the system of Shoshan for the purpose of enhancing the system to improve accuracy prediction of traffic conditions.

Claim 5. Shoshan, Nanri and Downs teach the method according to claim 4, further comprising using in-vehicle systems to perform predictions of the future behavior of detected moving objects and sending data relating to such predictions to the cloud for the data aggregation (Shoshan Col 2 lines 60-67 Col 3 lines 25-40 e.g. Vehicles are equipped with sensors that automatically provide vehicle condition information to the cloud. The cloud can aggregate the vehicle information to determine safety conditions that vehicles and drivers have encountered or will encounter.).

Claim 6. Shoshan, Nanri and Downs teach the method according to claim 5, further comprising using advanced prediction methods including at least one of deep learning, Generative Adversarial Nets or Bayesian learning, to perform predictions of both the intentions of the moving objects and their possible near future trajectories (Downs [0055]e.g. Bayesian).





Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.
Applicant states that the prior art fails to teach the limitation, “adding the determined or predicted behavioral intention patterns of the detected objects to the behavioral layer of the map to describe how the detected objects usually intend to behave in a portion of the map.”
The Examiner disagrees as the newly found art of Nanri teaches the obviousness improvement. 
Therefore, Shoshan in view of  Nanri are obvious over the claimed invention.
Moreover, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Lastly, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689